Champlin, 0. J.
(concurring). In this case the plaintiff at the time of the injury was too young to be held accountable for the neglect to exercise due care and caution, but it is claimed that the negligence of the driyer is imputable to the child. The leading case favoring the doctrine of imputed negligence is Hartfield v. Roper, 21 Wend. 615, and the leading case denying the doctrine is Robinson v. Cone, 22 Vt. 213. In the Hartfield case, Judge Cowen held that there was no evidence of any negligence on the part of the defendants, and this, of course, disposed of the plaintiff's right to recover. But he discussed the negligence of the child, who was about two years old, and of the parents in permitting it to stray into the public highway, Where it was injured, and he laid down the doctrine that the negligence of the parents should be imputed to the child, and for that reason the child ought not to recover.
To my mind, the reasoning of the learned judge is not satisfactory. There is no principle of justice which demands that the fault or want of care of one person shall be imputed to another, who is without fault, or incapable of caring for himself, and thus excuse the fault or negligence of a person causing injury to an innocent party. The doctrine of imputed negligence punishes the innocent and permits the guilty to escape. It denies a remedy for a civil wrong done to an individual through the negligence of another, when the party injured ivas not in fault. There is no principle of public policy that requires that this should be done. Parents or guardians may be negligent of their duty towards their offspring or wards, but this should not be a reason for excusing the negligence of others towards innocent and unprotected children, or persons incapable of taking care of themselves.1 It may be, and doubtless is, a sufficient *417reason for not permitting the parent or guardian to recover damages to themselves for injuries caused by negligence, to which injuries they have contributed by their own negligence. I think the weight of modern authority is opposed to the doctrine of imputed negligence, some of which are the following: Railroad Co. v. Hanlon, 53 Ala. 70; Railroad Co. v. Harris, 67 Id. 6; Cumming v. Railroad Co., 104 N. Y. 669 (10 N. E. Rep. 855); Whirley v. Whiteman, 1 Head, 610; Railroad Co. v. Mahoney, 57 Penn. St. 187; Railway Co. v. Schuster, 113 Id. 412 (6 Atl. Rep. 269); Railway Co. v. McDonnell, 43 Md. 534; Railroad Co. v. Ormsby, 27 Grat. 455; Robinson v. Cone, 22 Vt. 213; Railway Co. v. Moore, 59 Tex. 64. See, also, Whart. Neg. §§ 309-312; Whit. Smith, Neg. note to page 412 et seq.
Another branch of the same doctrine was that which imputed to the passenger the negligence of the driver of the vehicle, and it is sought to be applied in this case. This ' principle was laid down in Thorogood v. Bryan, 8 C. B. 115, which for a time was followed in the courts of England, and by some courts in this country. But the principle asserted was so at war with reason that it was followed Under protest, and its correctness criticised, until recently it has been overthrown and discarded in England in the case of The Bernina, 12 Prob. Div. 58, after a full examination and careful consideration of all the authorities. And likewise the Supreme Court of the United States, after a thorough review of -the American authorities in Little v. Hackett, 116 U. S. 366 (6 Sup. Ct. Rep. 391), held against the doctrine. This Court, in Cuddy v. Horn, 46 Mich. 596, refused to follow the doctrine of Thorogood v. Bryan. See, also, Becke v. Railway Co., 102 Mo. 544, 9 Lawy. Rep. Ann. 157, and notes, for a collection of the authorities; Railway Co. v. Eadie, *41843 Ohio St. 91 (1 N. E. Rep. 519); Transfer Co. v. Kelly 36 Id. 86.
The jury having found that the defendant was guilty of reckless negligence, and the plaintiff not being of an age of accountability, I concur in the.opinion of Mr. Justice Long.

 See Shippy v. Au Sable, 85 Mich. 280.